--------------------------------------------------------------------------------

Exhibit 10.5
 
[FORM OF]
 
THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR
APPLICABLE STATE SECURITIES LAWS AND MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR SUCH SECURITIES UNDER THE 1933 ACT, OR AN OPINION OF COUNSEL,
SATISFACTORY TO THE ISSUER HEREOF, TO THE EFFECT THAT REGISTRATION IS NOT
REQUIRED UNDER THE 1933 ACT AS SOME OTHER EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE 1933 ACT AND APPLICABLE LAWS IS AVAILABLE.


WARRANT TO PURCHASE
COMMON STOCK OF
PETROSEARCH ENERGY CORPORATION




Date of Issuance:  November 9, 2007
Warrant No.______



This certifies that, for value received, PETROSEARCH ENERGY CORPORATION, a
Nevada corporation (the “Company”), grants ___________________, a ____________
[corporation/limited partnership/limited liability company] (“Investor”) or its
registered assigns (the “Registered Holder”), the right to subscribe for and
purchase from the Company, at the Exercise Price (as defined herein), at any
time and from time to time from and after 9:00 a.m. Central Standard Time on the
Date of Issuance (the “Exercise Date”) and to and including 5:00 p.m., Central
Standard Time on the third anniversary of the Exercise Date (the “Expiration
Date”), _______________________ (_______) shares, as such number of shares may
be adjusted from time to time as described herein (the “Warrant Shares”), of the
Company’s common stock, par value $.001 per share (the “Common Stock”), subject
to the provisions and upon the terms and conditions herein set forth.  The
“Exercise Price” per share of Common Stock shall be $1.50 per share.


This Warrant is issued in connection with the transactions described in that
certain Note and Warrant Purchase Agreement between the Company and Investor
dated as of November 9, 2007 (the “Purchase Agreement”).  The holder of this
Warrant is subject to certain restrictions set forth in the Purchase Agreement
and shall be entitled to certain rights and privileges set forth in the Purchase
Agreement.  All capitalized terms not defined herein shall have the meaning set
forth in the 8% Senior Secured Convertible Note between the Company and the
Investor dated of even date herewith.


Section 1.    Registration.  The Company shall register this Warrant, upon
records to be maintained by the Company for that purpose (the “Warrant
Records”), in the name of the Registered Holder.  The Company may deem and treat
the Registered Holder as the absolute owner of this Warrant for the purpose of
any exercise hereof or any distribution to the Registered Holder.
 

--------------------------------------------------------------------------------


 
Section 2.    Registration of Transfers and Exchanges.


(a)           Subject to Section 9 hereof, the Company shall register the
transfer of this Warrant, in whole or in part, upon records to be maintained by
the Company for that purpose, upon surrender of this Warrant, with the Form of
Assignment attached hereto completed and duly endorsed by the Registered Holder,
to the Company at the office specified in or pursuant to Section 3(b).  Upon any
such registration of transfer, a new Warrant, in substantially the form of this
Warrant, evidencing the Common Stock purchase rights so transferred shall be
issued to the transferee and a new Warrant, in similar form, evidencing the
remaining Common Stock purchase rights not so transferred, if any, shall be
issued to the Registered Holder.


(b)           This Warrant is exchangeable, upon the surrender hereof by the
Registered Holder at the office of the Company specified in or pursuant to
Section 3(b) hereof, for new Warrants, in substantially the form of this Warrant
evidencing, in the aggregate, the right to purchase the number of Warrant Shares
which may then be purchased hereunder, each of such new Warrants to be dated the
date of such exchange and to represent the right to purchase such number of
Warrant Shares as shall be designated by the Registered Holder at the time of
such surrender.


Section 3.    Duration and Exercise of this Warrant.


(a)           This Warrant shall be exercisable by the Registered Holder as to
the Warrant Shares at any time and from time to time during the period
commencing on the Exercise Date and ending on the Expiration Date. At 5:00 p.m.,
Central Standard Time, on the Expiration Date, this Warrant, to the extent not
previously exercised, shall become void and of no further force or effect.


(b)           Subject to Sections 4, and 7 hereof, upon exercise or surrender of
this Warrant, with the Form of Election to Purchase attached hereto completed
and duly endorsed by the Registered Holder, to the Company at 675 Bering Drive,
Suite 200, Houston, Texas 77057, Attention: President, or at such other address
as the Company may specify in writing to the Registered Holder, and upon payment
of the Exercise Price multiplied by up to the number of Warrant Shares then
issuable upon exercise of this Warrant in lawful money of the United States of
America, all as specified by the Registered Holder in the Form of Election to
Purchase, the Company shall promptly issue and cause to be delivered to or upon
the written order of the Registered Holder, and in such name or names as the
Registered Holder may designate, a certificate for the Warrant Shares issued
upon such exercise.  Any person so designated in the Form of Election to
Purchase, duly endorsed by the Registered Holder, as the person to be named on
the certificates for the Warrant Shares, shall be deemed to have become holder
of record of such Warrant Shares, evidenced by such certificates, as of the Date
of Exercise (as hereinafter defined) of such Warrant.


(c)           The Registered Holder may pay the applicable Exercise Price
pursuant to Section 3(b), at the option of the Registered Holder, either (i) in
cash or by cashier’s or certified bank check payable to the Company, or (ii) by
wire transfer of immediately available funds to the account which shall be
indicated in writing by the Company to the Registered Holder, in either case, in
an amount equal to the product of the Exercise Price multiplied by the number of
Warrant Shares being purchased upon such exercise (the “Aggregate Exercise
Price”).
 
Warrant Agreement

Page 2

--------------------------------------------------------------------------------


 
(d)           The “Date of Exercise” of any Warrant means the date on which the
Company shall have received (i) this Warrant, with the Form of Election to
Purchase attached hereto appropriately completed and duly endorsed, and (ii)
payment of the Aggregate Exercise Price as provided herein.


(e)           This Warrant shall not be exercisable until the Exercise Date (the
“Exercise Restriction Period”).  Subject to the Exercise Restriction Period,
this Warrant shall be exercisable either in its entirety or, from time to time,
for part only of the number of Warrant Shares which are issuable hereunder.  If
this Warrant shall have been exercised only in part, the Company shall, at the
time of delivery of the certificates for the Warrant Shares issued pursuant to
such exercise, deliver to the Registered Holder a new Warrant evidencing the
rights to purchase the remaining Warrant Shares, which Warrant shall be
substantially in the form of this Warrant.


Section 4.    Payment of Taxes and Expenses.


(a)           The Company will pay all expenses and taxes (other than any
federal or state income tax or similar obligations of the Registered Holder) and
other governmental charges attributable to the preparation, execution, issuance
and delivery of this Warrant, any new Warrant and the Warrant Shares; provided,
however, that the Company shall not be required to pay any tax in respect of the
transfer of this Warrant or the Warrant Shares, or the issuance or delivery of
certificates for Warrant Shares upon the exercise of this Warrant, to a person
or entity other than a Registered Holder or an Affiliate (as hereinafter
defined) of such Registered Holder.


(b)           An “Affiliate” of any person or entity means any other person or
entity directly or indirectly controlling, controlled by or under direct or
indirect common control with such person or entity.


Section 5.    Mutilated or Missing Warrant Certificate.  If this Warrant shall
be mutilated, lost, stolen or destroyed, upon request by the Registered Holder,
the Company will issue, in exchange for and upon cancellation of the mutilated
Warrant, or in substitution for the lost, stolen or destroyed Warrant, a
substitute Warrant, in substantially the form of this Warrant, of like tenor,
but, in the case of loss, theft or destruction, only upon receipt of evidence
reasonably satisfactory to the Company of such loss, theft or destruction of
this Warrant and, if requested by the Company, indemnity also reasonably
satisfactory to it.


Section 6.    Reservation, Listing and Issuance of Warrant Shares.


(a)           The Company will at all times have authorized, and reserve and
keep available, free from preemptive rights, for the purpose of enabling it to
satisfy any obligation to issue Warrant Shares upon the exercise of the rights
represented by this Warrant, the number of Warrant Shares deliverable upon
exercise of this Warrant.  The Company will, at its expense, use it best efforts
to cause such shares to be included in or listed on (subject to issuance or
notice of issuance of Warrant Shares) all markets or stock exchanges in or on
which the Common Stock is included or listed not later than the date on which
the Common Stock is first included or listed on any such market or exchange and
will thereafter maintain such inclusion or listing of all shares of Common Stock
from time to time issuable upon exercise of this Warrant.
 
Warrant Agreement

Page 3

--------------------------------------------------------------------------------


 
(b)           Before taking any action which could cause an adjustment pursuant
to Section 7 hereof reducing the Exercise Price below the par value of the
Warrant Shares, the Company will take any corporate action which may be
necessary in order that the Company may validly and legally issue at the
Exercise Price, as so adjusted, Warrant Shares that are fully paid and
non-assessable.


(c)           The Company covenants that all Warrant Shares will, upon issuance
in accordance with the terms of this Warrant, be (i) duly authorized, fully paid
and nonassessable, and (ii) free from all taxes with respect to the issuance
thereof and from all liens, charges and security interests.


Section 7.    Adjustment of Number of Warrant Shares.


(a) The number of Warrant Shares to be purchased upon exercise hereof is subject
to change or adjustment from time to time as hereinafter provided:


(i)           Stock Dividends; Stock Splits; Reverse Stock Splits;
Reclassifications.  In case the Company shall (a) pay a dividend with respect to
its Common Stock in shares of capital stock, (b) subdivide its outstanding
shares of Common Stock, (c) combine its outstanding shares of Common Stock into
a smaller number of shares of any class of Common Stock or (d) issue any shares
of its capital stock in a reclassification of the Common Stock (including any
such reclassification in connection with a consolidation or merger in which the
Company is the continuing corporation), other than elimination of par value, a
change in par value, or a change from par value to no par value (any one of
which actions is herein referred to as an “Adjustment Event”), the number of
Warrant Shares  purchasable upon exercise of the Warrant immediately prior to
the record date for such Adjustment Event shall be adjusted so that the
Registered Holder shall thereafter be entitled to receive the number of shares
of Common Stock or other securities of the Company (such other securities
thereafter enjoying the rights of shares of Common Stock under this Warrant)
that such Registered Holder would have owned or have been entitled to receive
after the happening of such Adjustment Event, had such Warrant been exercised
immediately prior to the happening of such Adjustment Event or any record date
with respect thereto.  An adjustment made pursuant to this Section 7(a)(i) shall
become effective immediately after the effective date of such Adjustment Event
retroactive to the record date, if any, for such Adjustment Event.


(ii)           Adjustment of Exercise Price.  Whenever the number of Warrant
Shares purchasable upon the exercise of each Warrant is adjusted pursuant to
Section 7(a)(i), the Exercise Price for each Warrant Share payable upon exercise
of each Warrant shall be adjusted by multiplying such Exercise Price immediately
prior to such adjustment by a fraction, the numerator of which shall be the
number of shares of Common Stock purchasable upon the exercise of each Warrant
immediately prior to such adjustment, and the denominator of which shall be the
number of shares of Common Stock so purchasable immediately thereafter.
 
Warrant Agreement

Page 4

--------------------------------------------------------------------------------


 
(iii)           Adjustments for Consolidation, Merger, Sale of Assets,
Reorganization, etc.  In case the Company (a) consolidates with or merges into
any other corporation and is not the continuing or surviving corporation of such
consolidation of merger, or (b) permits any other corporation to consolidate
with or merge into the Company and the Company is the continuing or surviving
corporation but, in connection with such consolidation or merger, the Common
Stock is changed into or exchanged for stock or other securities of any other
corporation or cash or any other assets, or (c) transfers all or substantially
all of its properties and assets to any other corporation, or (d) effects a
capital reorganization or reclassification of the capital stock of the Company
in such a way that holders of Common Stock shall be entitled to receive stock,
securities, cash and/or assets with respect to or in exchange for Common Stock,
then, and in each such case, proper provision shall be made so that, upon the
basis and upon the terms and in the manner provided in this subsection
7(a)(iii), the Registered Holder, upon the exercise of this Warrant at any time
after the consummation of such consolidation, merger, transfer, reorganization
or reclassification, shall be entitled to receive (at the aggregate Exercise
Price in effect for all shares of Common Stock issuable upon such exercise
immediately prior to such consummation as adjusted to the time of such
transaction), in lieu of shares of Common Stock issuable upon such exercise
prior to such consummation, the stock and other securities, cash and/or assets
to which such holder would have been entitled upon such consummation if the
Registered Holder had so exercised this Warrant immediately prior thereto
(subject to adjustments subsequent to such corporate action as nearly equivalent
as possible to the adjustments provided for in this Section).


(iv)              Pro Rata Distributions. If the Company, at any time while this
Warrant is outstanding, distributes to all holders of Common Stock (and not to
the Registered Holder) evidences of its indebtedness or assets (including cash
and cash dividends) or rights or warrants to subscribe for or purchase any
security, then in each such case the Exercise Price shall be adjusted by
multiplying such Exercise Price in effect immediately prior to the record date
fixed for determination of stockholders entitled to receive such distribution by
a fraction of which the denominator shall be the VWAP determined as of the
record date mentioned above, and of which the numerator shall be such VWAP on
such record date less the then fair market value at such record date of the
portion of such assets or evidence of indebtedness so distributed applicable to
one outstanding share of the Common Stock as determined by the Board of
Directors of the Company in good faith; provided, however, that the adoption of
any so-called “poison pill” by the Company will not trigger any adjustment
hereunder, but upon the exercise of the Warrant, any rights that attach to the
Common Stock under any such “poison pill” shall attach to the Warrant Shares
issued upon exercise of this Warrant.  In either case the adjustments shall be
described in a statement delivered to the Registered Holder describing the
portion of assets or evidences of indebtedness so distributed or such
subscription rights applicable to one share of Common Stock.  Such adjustment
shall be made whenever any such distribution is made and shall become effective
immediately after the record date mentioned above.


(iv)           De Minimis Adjustments.  No adjustment in the Exercise Price and
number of Warrant Shares purchasable hereunder shall be required unless such
adjustment would require an increase or decrease of at least $0.02 in the
Exercise Price; provided, however, that any adjustments which by reason of this
Section 7(a)(iv) are not required to be made shall be carried forward and taken
into account in any subsequent adjustment.  All calculations shall be made to
the nearest full share.
 
Warrant Agreement

Page 5

--------------------------------------------------------------------------------


 
(b)           Notice of Adjustment.  Whenever the number of Warrant Shares
purchasable upon the exercise of each Warrant or the Exercise Price is adjusted,
as herein provided, the Company shall promptly notify the Registered Holder in
writing (such writing referred to as an “Adjustment Notice”) of such adjustment
or adjustments and shall deliver to such Registered Holder a statement setting
forth the number of shares of Common Stock purchasable upon the exercise of each
Warrant and the Exercise Price after such adjustment, setting forth a brief
statement of the facts requiring such adjustment and setting forth the
computation by which such adjustment was made.


(c)           Other Notices.  In case at any time:


(i)             the Company shall declare any cash dividend on its Common Stock;


(ii)            the Company shall pay any dividend payable in stock upon its
Common Stock or make any distribution (other than regular cash dividends) to the
holders of its Common Stock;


(iii)           the Company shall offer for subscription pro rata to all of the
holders of its Common Stock any additional shares of stock of any class or other
rights;
 
(iv)           the Company shall authorize the distribution to all holders of
its Common Stock of evidences of its indebtedness or assets (other than cash
dividends or cash distributions payable out of earnings or earned surplus or
dividends payable in Common Stock);


(v)           there shall be any capital reorganization, or reclassification of
the capital stock of the Company, or consolidation or merger of the Company with
another corporation (other than a subsidiary of the Company in which the Company
is the surviving or continuing corporation and no change occurs in the Company’s
Common Stock), or sale of all or substantially all of its assets to another
corporation; or


(vi)          there shall be a voluntary or involuntary dissolution,
liquidation, bankruptcy, assignment for the benefit of creditors, or winding up
of the Company;


then, in any one or more of said cases the Company shall give written notice,
addressed to the Registered Holder at the address of such Registered Holder as
shown on the books of the Company, of (1) the date on which the books of the
Company shall close or a record shall be taken for such dividend, distribution
or subscription rights, or (2) the date (or, if not then known, a reasonable
approximation thereof by the Company) on which such reorganization,
reclassification, consolidation, merger, sale, dissolution, liquidation,
bankruptcy, assignment for the benefit of creditors, winding up or other action,
as the case may be, shall take place.  Such notice shall also specify (or, if
not then known, reasonably approximate) the date as of which the holders of
Common Stock of record shall participate in such dividend, distribution or
subscription rights, or shall be entitled to exchange their Common Stock for
securities or other property deliverable upon such reorganization,
reclassification, consolidation, merger, sale, dissolution, liquidation,
bankruptcy, assignment for the benefit of creditors, winding up, or other
action, as the case may be.  Such written notice shall be given (except as to
any bankruptcy proceeding) at least five (5) days prior to the action in
question and not less than five (5) days prior to the record date or the date on
which the Company’s transfer books are closed in respect thereto.  Such notice
shall also state that the action in question or the record date is subject to
the effectiveness of a registration statement under the 1933 Act, or to a
favorable vote of stockholders, if either is required.
 
Warrant Agreement

Page 6

--------------------------------------------------------------------------------


 
(d)           Statement on Warrants.  The form of this Warrant need not be
changed because of any change in the Exercise Price or in the number or kind of
shares purchasable upon the exercise of a Warrant.  However, the Company may at
any time in its sole discretion make any change in the form of the Warrant that
it may deem appropriate and that does not affect the substance thereof and any
Warrant thereafter issued, whether in exchange or substitution for any
outstanding Warrant or otherwise, may be in the form so changed.


(e)           Fractional Interest.  The Company shall not be required to issue
fractional Warrant Shares on the exercise of the Warrants.  The number of full
Warrant Shares which shall be issuable upon such exercise shall be computed on
the basis of the aggregate number of whole shares of Common Stock purchasable on
the exercise of the Warrants so presented.  If any fraction of a share of Common
Stock would, except for the provisions of this Section 7(e) be issuable on the
exercise of the Warrants (or specified proportion thereof), the Company shall
pay an amount in cash calculated by it to be equal to the then fair value of one
share of Common Stock, as determined by the Board of Directors of the Company in
good faith, multiplied by such fraction computed to the nearest whole cent.


Section 8.    No Rights or Liabilities as a Stockholder.  The Registered Holder
shall not be entitled to vote or be deemed the holder of Common Stock or any
other securities of the Company which may at any time be issuable on the
exercise hereof, nor shall anything contained herein be construed to confer upon
the holder of this Warrant, as such, the rights of a stockholder of the Company
or the right to vote for the election of directors or upon any matter submitted
to stockholders at any meeting thereof, or give or withhold consent to any
corporate action or to receive notice of meetings or other actions affecting
stockholders (except as provided herein), or to receive dividends or
subscription rights or otherwise, until the Date of Exercise shall have
occurred.  No provision of this Warrant, in the absence of affirmative action by
the Registered Holder hereof to purchase shares of Common Stock, and no mere
enumeration herein of the rights and privileges of the Registered Holder, shall
give rise to any liability of such holder for the Exercise Price or as a
stockholder of the Company, whether such liability is asserted by the Company or
by creditors of the Company.
 
Warrant Agreement

Page 7

--------------------------------------------------------------------------------


 
Section 9.    Transfer Restrictions; Registration of the Warrant and Warrant
Shares.


(a)           Neither the Warrant nor the Warrant Shares have been registered
under the 1933 Act.  The Registered Holder, by acceptance hereof, represents
that it is acquiring this Warrant to be issued to it for its own account and not
with a view to the distribution thereof, and agrees not to sell, transfer,
pledge or hypothecate this Warrant, any purchase rights evidenced hereby or any
Warrant Shares unless a registration statement is effective for this Warrant or
the Warrant Shares under the 1933 Act, or in the opinion of such Registered
Holder’s counsel reasonably satisfactory to the Company, a copy of which opinion
shall be delivered to the Company, such registration is not required as some
other exemption from the registration requirement of the 1933 Act and applicable
laws is available.


(b)           Subject to the provisions of the following paragraph of this
Section 9, each Certificate for Warrant Shares shall be stamped or otherwise
imprinted with a legend in substantially the following form:


THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR APPLICABLE STATE
SECURITIES LAWS AND MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR SUCH
SECURITIES UNDER THE 1933 ACT, AN OPINION OF COUNSEL, SATISFACTORY TO THE ISSUER
HEREOF, TO THE EFFECT THAT REGISTRATION IS NOT REQUIRED UNDER THE 1933 ACT AS
SOME OTHER EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND
APPLICABLE LAWS IS AVAILABLE.


(c)           The restrictions and requirements set forth in the foregoing
paragraph shall apply with respect to Warrant Shares unless and until such
Warrant Shares are sold or otherwise transferred pursuant to an effective
registration statement under the 1933 Act or are otherwise no longer subject to
the restrictions of the 1933 Act, at which time the Company agrees to promptly
cause such restrictive legends to be removed and stop transfer restrictions
applicable to such Warrant Shares to be rescinded.


(d)           The Company will use its best efforts to comply with the reporting
requirements of Section 13 and 15(d) of the Securities Exchange Act of 1934, as
amended (the “1934 Act”) (whether or not it shall be required to do so pursuant
to such Sections) and will use its best efforts to comply with all other public
information reporting requirements of the Securities and Exchange Commission
(“SEC”) including, without limitation, Rule 144 promulgated under the 1933 Act)
from time to time in effect and relating to the availability of an exemption
from the 1933 Act for sale of restricted securities.  The Company also will
cooperate with the Registered Holder and with each holder of any Warrant Shares
in supplying such information as may be necessary for any such holders to
complete and file any information reporting forms presently or hereafter
required by the SEC as a condition to the availability of an exemption from the
1933 Act for the sale of restricted securities.
 
Warrant Agreement

Page 8

--------------------------------------------------------------------------------


 
Section 10.    Registration Rights. The Holder shall have and be entitled to
exercise the rights of registration granted under the Registration Rights
Agreement dated November 9, 2007 between the Company and Investor.


Section 11.    Notices.  All notices, requests, demands and other communications
relating to this Warrant shall be in writing and shall be deemed to have been
duly given if delivered personally or sent by United States certified or
registered first-class mail, postage prepaid, return receipt requested, to the
parties hereto at the following addresses or at such other address as any party
hereto shall hereafter specify by notice to the other party hereto:


(a)           If to the Registered Holder of this Warrant or the holder of the
Warrant Shares, addressed to the address of such Registered Holder or holder as
set forth on books of the Company or otherwise furnished by the Registered
Holder or holder to the Company.


(b)           If to the Company, addressed to:


Petrosearch Energy Corporation
675 Bering Drive, Suite 200
Houston, Texas 77057
Attn: President


Section 12.    Binding Effect.  This Warrant shall be binding upon and inure to
the sole and exclusive benefit of the Company, its successors and assigns, and
the holder or holders from time to time of this Warrant and the Warrant Shares.


Section 13.    Survival of Rights and Duties.  This Warrant shall terminate and
be of no further force and effect on the earlier of (i) 5:00 p.m., Central
Standard Time, on the Expiration Date and (ii) the date on which this Warrant
and all purchase rights evidenced hereby have been exercised, except that the
provisions of Sections 4, 6(c), 10 and 11 hereof shall continue in full force
and effect after such termination date.


Section 14.    Governing Law.  This Warrant shall be construed in accordance
with and governed by the laws of the State of Texas.


Section 15.    Section Headings.  The Section headings in this Warrant are for
purposes of convenience only and shall not constitute a part hereof.




[SIGNATURES APPEAR ON THE FOLLOWING PAGE.]
 
 
Warrant Agreement

Page 9

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Company has caused this Warrant to be executed under its
corporate seal by its officers thereunto duly authorized as of the date hereof.





 
PETROSEARCH ENERGY CORPORATION
                   
By: 
 
   
 Richard D. Dole, President and CEO
                   
By:
 
   
 David Collins, Vice President and CFO

 
Signature Page to Warrant


--------------------------------------------------------------------------------


 
FORM OF ELECTION TO PURCHASE




(To Be Executed Upon Exercise of this Warrant)


To Petrosearch Energy Corporation:


The undersigned, the record holder of this Warrant (Warrant No. _____), hereby
irrevocably elects to exercise the right, represented by this Warrant, to
purchase ___________ of the Warrant Shares and herewith and hereby tenders
payment for such Warrant Shares to the order of Petrosearch Energy Corporation
of $_________ representing the full purchase price for such shares at the price
per share provided for in such Warrant and the delivery of any applicable taxes
payable by the undersigned pursuant to such Warrant.


The undersigned requests that certificates for such shares be issued in the name
of:


 
               
 
   
 
   
 
 
  
(Please print name and address)
 
Social Security or Tax Identification No.



In the event that not all of the purchase rights represented by the Warrant are
exercised, a new Warrant, substantially identical to the attached Warrant,
representing the rights formerly represented by the attached Warrant which have
not been exercised, shall be issued in the name of and delivered to:


 
     
 
     
 
 
  
(Please print name and address)
 
Social Security or Tax Identification No.
       
Dated:  
       
Name of Holder (Print): 
                 
By:
  
   
(Name): 
  
   
(Title):
  

 
Form of Election to Purchase


--------------------------------------------------------------------------------


 
FORM OF ASSIGNMENT


FOR VALUE RECEIVED, ________________ hereby sells, assigns and transfers to each
assignee set forth below all of the rights of the undersigned under the attached
Warrant (Warrant No. ___) with respect to the number of shares of Common Stock
covered thereby set forth opposite the name of such assignee unto:


Name of Assignee
Address
Number of Shares of
   
  Of Common Stock







If the total of said purchase rights represented by the Warrant shall not be
assigned, the undersigned requests that a new Warrant Certificate evidencing the
purchase rights not so assigned be issued in the name of and delivered to the
undersigned.




Dated: 
 
 
Name of Holder (Print): 
 
             






       
 
   
(Signature of Holder)
 

 
 

--------------------------------------------------------------------------------